DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
Claims 1 and 4-6 have been examined in this application.  This communication is a final rejection in response to the “Amendments to the claims” and “Remarks” filed 2/16/2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 5-6 are rejected under 35 USC 102(a)(1) and 102(a)(2) as being anticipated by US Patent Number 4,556,591 to Bannink.

Regarding claim 1, Bannink discloses a fastening structure comprising:
A first structural member (wall 18) including a first carbon fiber reinforced plastic layer and a second carbon fiber reinforced plastic layer (see column 3, lines 47-53) stacked on the first carbon fiber reinforced plastic layer in a first direction (see horizontal portion of wall 18 in Figure 2), the first carbon fiber reinforced plastic layer including carbon fibers extended in a second direction substantially perpendicular to the first direction, the second carbon fiber reinforced plastic layer including carbon fibers extended in a third direction substantially perpendicular to the first direction (column 5, lines 43-46 disclose “each wall structure plate being formed having layers of reinforcing fibers impregnated with epoxy resin to form multiple generally parallel laminations in the plates on the layers of fibers”);
A second structural member having  a second surface (wall 16), the second surface being in surface contact with a first surface facing the first direction of the first carbon fiber reinforced plastic layer and having electric conductivity (see Figure 2); and
A fastening member penetrating the first surface and the second surface along the first direction, fastening the first structural member and the second structural member (bolts 28),
Wherein the first carbon fiber reinforced plastic layer includes an electrically conductive polymer, an electrically-conductive resin or a carbon nanotube so that a conductivity of the first carbon fiber reinforced plastic layer in the first direction is higher than a conductivity of the second carbon fiber reinforced plastic layer in the first direction (the abstract discloses “The seal [36] is formed of spaced glass fibers [58] impregnated with a resin and with a filler of conductive material [50].  The conductive filler is carbon in the form of approximate microspheres”).  

Regarding claim 5 (dependent on claim 1), Bannink discloses the second structural member including a third carbon fiber reinforced plastic layer and a fourth carbon fiber reinforced plastic layer stacked on the third carbon fiber reinforced plastic layer in the first direction, the third carbon fiber reinforced plastic layer including carbon fibers extended in a fourth direction substantially perpendicular to the first direction, the fourth carbon fiber reinforced plastic layer including carbon fibers extended in a fifth direction substantially perpendicular to the first direction (column 5, lines 43-46 disclose “each wall structure plate being formed having layers of reinforcing fibers impregnated with epoxy resin to form multiple generally parallel laminations in the plates on the layers of fibers”), wherein the third carbon fiber reinforced plastic layer includes an electrically conductive polymer, an electrically-conductive resin or a carbon nanotube so that a conductivity of the third carbon fiber reinforced plastic layer in the first direction is higher than a conductivity of the fourth carbon fiber reinforced plastic layer in the first direction (the abstract discloses “The seal [36] is formed of spaced glass fibers [58] impregnated with a resin and with a filler of conductive material [50].  The conductive filler is carbon in the form of approximate microspheres”), and wherein the third carbon fiber reinforced plastic layer has the second surface (see Figure 2).

Regarding claim 6 (dependent on claim 5), Bannink discloses the fastening member being made of insulator.  Column 3, lines 43-44 disclose “dielectric coated metal fasteners in the form of bolts or rivets”.  
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 USC 103 as being unpatentable over US Patent Number 4,556,591 to Bannink in view of US Patent Number 5,461,534 to Gondot.

Regarding claim 4 (dependent on claim 1), Bannink does not disclose the second surface including a metal.  However, this limitation is taught by Gondot.  Column 3, lines 21-25 disclose “a metal grid 12 is disposed between the overlying portions 4a and 5a of the faces 4 and 5, the grid being provided with roughness or points suitable for penetrating into the substance of the components 1 and 2”.  It would be obvious to a person having ordinary skill in the art to modify Bannink using the teachings from Gondot as a substitution of known types of conductive fillers between components.  

Response to Arguments
Applicant’s arguments filed 2/16/2022 have been fully considered but are moot in view of the current grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554. The examiner can normally be reached 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642